Citation Nr: 0905918	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-27 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 
1954.  The Veteran died in March 2006.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Fargo, North Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The appellant testified at a videoconference hearing before 
the undersigned Acting Veteran's Law Judge in December 2008.  
A transcript of the hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The Veteran's original death certificate shows that he 
died in March 2006 and lists the immediate cause of death as 
empyema streptococcus due to or as a consequence of carcinoma 
of the lung.  The death certificate also lists other 
significant conditions contributing to death, but not 
resulting in the underlying cause as chronic obstructive 
pulmonary disease (COPD).  An autopsy was not performed.

2.  The veteran's in-service asbestos exposure substantially 
and materially contributed to his death from carcinoma of the 
lung.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did cause 
or contribute substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a carcinoma, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2008).  


Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

In this case, the appellant contends that the Veteran's death 
was caused by carcinoma of the lung which was the result of 
exposure to asbestos.

The Board notes that the Veteran was diagnosed with lung 
cancer in February 2001 and underwent a lobectomy of the left 
lower lung in August 2001.  Records indicate that he was 
treated at the Mayo Clinic by Dr. C.D., thoracic surgeon.  
See Mayo Clinic records.  VA outpatient records show the 
Veteran was treated for residuals of the lobectomy from 2001 
to 2002.  

As to there being an in-service injury (exposure to 
asbestos), VA must determine whether military records 
demonstrate asbestos exposure during service.  M21-1, Part 
VI, 7.21(d)(1).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, and military equipment, etc. M21-1, 
Part VI, 7.21(b)(1).  See VAOPGCPREC 4- 2000.  These manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service. Dyment v. West, 
13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

Here, although the Veteran's service records could not be 
found, the evidence of record indicates that, while in 
service, the Veteran worked aboard ships that were known to 
contain asbestos.  Of record are several letters from the 
Veteran dated in 1954 that describe the types of ships he 
served on and the nature of his work.  Specifically, the 
Veteran's duties included loading and unloading transport 
ships and inventorying the cargo.  He describes having little 
time off and spending a substantial amount of time in the 
cargo hold.  Thus, while the Veteran's risk of exposure was 
low, exposure was possible.  

Elements (1) and (2) of Hickson have therefore been met.  
Thus, the outcome the claim turns on whether there is 
sufficient evidence establishing an etiological relationship 
between the Veteran's in-service asbestos exposure and the 
lung cancer that ultimately led to his demise.  Resolving the 
benefit of the doubt in the appellant's favor, the Board 
finds that a positive relationship exists.  

In June 2003, a VA examiner opined that the Veteran's 
carcinoma of the lung was less than likely related to his 
asbestos exposure in service.  The examiner reasoned that 
most asbestos-type carcinomas are mesotheliomas, rather than 
small cell types.  He also noted that the Veteran may have a 
restricted airway due to scar tissue and carcinoma which are 
related more to cigarette smoking than to asbestos exposure.  
The examiner indicated that the Veteran had less exposure to 
asbestos than most not working with pipes since he was 
working in a cargo hull area.

In a July 2004 VA memorandum, a VA pulmonologist opined that 
there was not sufficient evidence relating asbestos exposure 
to the Veteran's lung cancer.  The main reason articulated 
was that there was no evidence of sufficient personal 
exposure to asbestos as evidenced by radiological findings.  
The examiner noted that although the Veteran's risk of 
asbestos exposure in service was relatively low, it was 
possible.  The examiner stated that the Veteran should 
contact the Mayo clinic for a review of the CT scans and lung 
pathology samples to see if they provide any evidence of 
pleural plaques, asbestos fibers, or asbestos bodies on the 
lung which would prove exposure to asbestos.  The examiner 
noted that the chance of finding this evidence was remote and 
that is was unlikely that the resected sample of the lung was 
processed in a way to show asbestosis.

February 2006 private treatment records show the Veteran was 
admitted to the hospital for treatment for pneumonia, empyema 
and respiratory failure.  Records indicated a history of COPD 
and lung cancer.  March 2006 private surgery reports indicate 
the Veteran underwent a fiberoptic bronchoscopy for a left 
upper collapsed lung and shortly afterward was transferred to 
a hospice facility.  The Veteran's original death certificate 
shows that the Veteran died in March 2006, at the age of 73.  
The death certificate lists the immediate cause of death as 
empyema and lists carcinoma of the lung as an underlying 
cause.  The death certificate also lists COPD as a 
significant condition.  

Dr. C.D., the chief of surgery at Mayo Clinic, opined that 
the Veteran's exposure to asbestos, in combination with his 
tobacco use, contributed to his lung cancer.  See October 
2003, October 2004, and September 2007 letters.  In an 
October 2004 letter, Dr. C.D. addressed the issue regarding 
the lack of asbestos fibers in the pathology specimen.  He 
stated that there were no asbestos fibers mentioned in the 
pathology report or in the CT findings, but that it was 
possible that there were asbestos fibers in the lung that 
would not have been obvious on testing or pathology.  In Dr. 
C.D.'s April 2008 report, he stated that is more than likely, 
or at least as likely that asbestos exposure contributed to 
the non-small cell carcinoma of the lung.  The examiner based 
his opinion on his medical and surgical training in addition 
to recent reports of medical literature for which he provided 
citation.

Dr. R.V.N., who treated the Veteran after his 2001 lung 
surgery, opined that the Veteran's exposure to asbestos was a 
likely contributor to his lung cancer.  See August 2005, May 
2008, and August 2008 letters.  In an August 2005 letter, Dr. 
R.V.N. stated that it was unlikely that asbestos fibers will 
ever be detected in the specimen since it was a primary 
parenchymal lesion and not a mesothelioma; however, it is 
well know that asbestos exposure can be related to the 
increased incidence of primary lung carcinoma.

In a March 2003 letter, Dr. R S. K. stated that, based on a 
review of the Veteran's medical records, the Veteran suffered 
from asbestos related lung cancer.

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case, the medical opinions, particularly the opinions 
provided by the VA examiners and by Dr. C.D. and Dr. R.V.N. 
are well-reasoned, consistent with, and based on a review of 
the evidentiary record, and are thorough and detailed.  They 
both addressed the medical questions in this case and reached 
different conclusions as to the possible etiology of the 
veteran's lung cancer.  

The Board finds the conflicting medical opinions to be in 
relative equipoise for the following reasons.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  Each doctor's opinion was based on a review of the 
Veteran's treatment history, the Veteran's asbestos exposure 
in service, and his/her set of expertise.  However, doctors 
C.D. and R.V.N were the Veteran's treating physicians at the 
time of his 2001 lobectomy and afterward.  Specifically, Dr. 
C.D. is chief of surgery at the Mayo Clinic where the 
Veteran's lobectomy was performed and Dr. R.V.N. treated the 
Veteran post-surgery.  By contrast, the opinions expressed by 
the VA examiners were merely based on a review of past 
medical evidence.  Furthermore, the private doctors each 
provided rationale to expressly rebut the bases for the VA 
examiners' negative opinions.  In essence, the 2003 and 2004 
VA examiners based their negative findings on the fact that 
asbestos typically causes mesothelioma, rather than small 
cell carcinoma, and that the pathology specimens showed no 
evidence of asbestos fibers or asbestos bodies.  See VA 
examination reports.  However, in R.V.N.'s August 2007 
letter, she rebutted the VA examiners' arguments by stating 
that it was unlikely that asbestos fibers would ever be 
detected in the specimen since it was a primary parenchymal 
lesion and not a mesothelioma, but that asbestos exposure 
could be related to the increased incidence of primary lung 
carcinoma.  The opinion provided by Dr. C.D. also rebutted 
the VA examiners' arguments by stating that it was possible 
that there were asbestos fibers in the lung that would not 
have been obvious on testing or pathology.  Further, Dr. C.D. 
based his medical opinion on his expertise as chief of 
surgery at the Mayo Clinic as well as on recent reports of 
medical literature.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion included the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence); Nieves-Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008) (it is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion).  Moreover, the Board 
acknowledges that none of the physician's could, with any 
degree of medical certainty, identify the specific cause for 
the veteran's lung cancer.  Therefore, the Board finds that 
the medical evidence is at least in relative equipoise.  

As noted above, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  In this case, 
the Board finds that the evidence is in relative equipoise.  
Thus, resolving all reasonable doubt in the appellant's 
favor, the Board finds the evidence supports entitlement to 
service connection for the cause of the veteran's death.  38 
C.F.R. § 3.102.  




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


